 RYDER/P I.E.-NATIONWIDE599Ryder/P.I.E. Nationwideand,Hershell BarnesTeamsters Local 745,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandHershellBarnes.Cases 16-CA-11246 and-16-CB-221231May 1985 ,-DECISION AND 'ORDER.BY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 13 August 1984 Administrative Law JudgeRichard J. Boyce issued the attached decision. TheRespondent Union filed exceptions and a support-ing brief, and the General Counsel filed an answer-ing brief.The Board has considered the' decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusionsand -to adopt the recommendedOrder.' -ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that Respondent Ryder/P.I.E.Nationwide, Dallas, Texas,- its officers, agents, suc-cessors, and assigns,and Respondent TeamstersLocal 745, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Dallas, Texas, its -officers,agents, and representatives shall take the action setforth in the Order, except that the attached notice 'is' substituted for that of the administrative lawjudge.IWe note that the judge failed to attach the appropriate "Notice ToMembers" to his decisionWe have correcied that inadvertent errorAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or;-pro-tectionTo choose not toengage in-any--.of these,.-protected concerted activities.; .'WE WILL NOT act - as" - the collective-bargaining""representative of the office, clericalf'employees` at.theNationwide—unless and until the National ` Labor RelationsBoard certifies us as'the exclusive +bargaining,representative of those employees.iWE WILL NOT effectuate 'the collective-bargain-ing agreement with- Ryder/P.I.E. Nationwide thatwas executed as of 11 July 1983 or any renewal,extension,modification, ' or - supplement of thatagreement:WE WILL NOT in any like or related manner re-strain or -coerce employees, in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL, jointly' and severally with Ryder/-P.I.E.Nationwide, make that Employer's employ-ees whole for any loss of earnings and benefits oc-casioned by application of the.aforesaid agreementwith Ryder/P.I.E. Nationwide, or any renewal, ex-tension,modification, or supplement of that agree-ment, with interest on lost earnings.TEAMSTERSLOCAL 745,AFFILIATEDWITH INTERNATIONALBROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA-DECISIONSTATEMENT OF^THE CASE.RICHARD J. BOYCE, Administrative Law Judge. Thisconsolidated matter was tried in Dallas, Texas, on No-vember 2 and 3, 1983. The charges against both Re-spondents, Ryder/P.I.E. Nationwide (the Company) andTeamsters Local 745, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (the Union), were filed August 17,1983, and amended September 26 byHershell Barnes, anattorney acting for certain affected employees.-The com-plaint issued September 27 and alleges that the Companyviolated Section 8(a)(2) and (1) of the National LaborRelations Act (the Act) in May- 1983 by recognizing theUnion as the collective-bargaining representative of theoffice-clencal employees at its Dallas location when theUnion did not represent a majority of those employees,and that it violated Section 8(a)(3) and (1) in July 1983by entering into a labor agreement with the Union con-cerning those employees that affected various changes inthe terms and conditions of employment of some ofthem. The complaint further alleges that the Union vio-lated Section 8(b)(1)(A) by accepting recognition in theabsence of a majority, and that it violated Section 8(b)(2)275 NLRB No. 84 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (1)(A) by its ensuring entry into the labor agree-ment.I.JURISDICTIONThe Company is a Florida corporation engaged in theover-the-road transport of freight.It isundisputed thatits revenues render it an employer engaged in and affect-ing commerce within Section 2(2), (6); and (7) of theAct, and it is so found.-Il.LABOR ORGANIZATIONIt is undisputedthat the Unionis a labor organizationwithin Section2(5) of the Act,and it is so found.erstwhile Ryder employees caused changes in their wagelevels, health and welfare and pension benefits, and vaca-tion entitlements. The agreement did not contain a union-security provision..Before the merger, the two Companies and the Unionentered into a "memorandum of understanding" dealingwith "questions of union representation that will anse incertain terminal offices" because of the merger. Thememorandum, dated May 2, set forth an election proce-dure to be followed ""when an office represented by theUnion is combined with a nonunion office and the em-ployees previously represented by the Union will notconstitute a clear majority of the office employees work-ing at the merged terminal." The memorandum furtherprovided:III.THEALLEGED MISCONDUCTA. EvidenceThe Company came into being as of July 11, 1983, byvirtue of the systemwide merger of Ryder Truck Lines(Ryder) and Pacific Intermountain Express (PIE). Untilthe merger, Ryder and PIE had separate terminals in theDallas area. Employed at the Ryder terminal at all rele-vant times before the merger, were eight office clericalemployees indisputably classified as "regulars," anothereight who were termed "casuals," and one, Sarah Staggs,whose status was changed from the latter to the formershortly before the merger was implemented. Ryder'sregulars and casualswere indistinguishable in hoursworked, both putting in 40-hour weeks. "The only differ-ence that would separate them," according to Frank Bet-tencourt, manager of Ryder's Dallas terminal at relevanttimes, "was a pay level, number one, and the fact thatthe regulars received benefits and the casuals did not."The Ryder office clerical employees were nonunion.The Dallas PIE terminal likewise had eight office cler-ical employees classified as regulars at all relevant timesbefore the merger. In addition, it had five or six casuals,one of whom worked only sporadically and two ofwhom worked just 16 hours per week. The regularswere represented by the Union and covered by a laboragreement All eight belonged to the Union. The casualsapparently were not in the bargaining unit, and none, ap-parently, belonged to the Union.The Dallas terminals of Ryder and PIE were consoli-dated as an incident of the merger, one result being thecomminglingof the office clerical employees of the twoin a single facility. In anticipation of the merger's imple-mentation, the Union was accorded recognition as thecollective-bargaining representative of all regular officeclerical employees at the consolidated facility-to-be (andpossibly of the office casuals as well);' and the formerPIE labor agreement was made applicable as of July 11to. all regulars (if not the casuals), of whom there thenwere the above-mentioned eight each from Ryder andPIE, plus Staggs.2 Imposition of the agreement on theIn those situations where an office represented bythe Union is combined with a nonunion office withthe result that the Union continues to represent aclearmajority of office employees at the mergedterminal, the collective-bargaining agreement ineffect at the time of the merger will continue ineffect and the Union will be the collective-bargain-ing representative for the office employees at themerged terminal.The grant of recognition to the Union with respect tothe employeesin questionoccurred during a change-of-operationsmeeting,so called, held near Chicago on May3 and 4 and attended by representatives of the two Com-panies and of the numerous Teamsters Locals affected bythe merger: The Union presented an authorization cardsigned the preceding April 8 by the aforementionedSarah Staggs, and contended that it thereby had a 9 to 8majority among the regular office clericals in the con-solidatedDallas facility-to-be,entitlingit to recognitionunder the May 2 memorandum. The card seeminglycaught Company Spokesmen Fred Schrank and LeoSuggs by surprise, precipitating a "heated"exchange inwhich they at first opposed the Union's contention thatthe card should govern. At length, however, Schrankput the matter to rest, announcing: "The Company willagree and recognize the card."3In the wake of the change-of-operationsmeeting, BenShelton, aDallas-basedRyder labor-relations officialwho had attended, informed Bettencourt by telephonethat the postmerger office would be union.4"Staggs, the only Ryder office-clerical to sign a card atany relevant time, was classified by Ryder asa casualuntil at least June 28. Her signature was obtained byBilly Don Knowles, a Ryder dock worker and a stewardfor the Union, with respect to a represented unit of so-called city employees. Knowles testified that he did notknow Staggs to be a casual when he solicited her to sign,and would not have bothered had he known-"Therewas no need of signing casuals up."3Schrank and Suggs, both ranking officials with Ryder, became viceiThe recordis in someconfusion concerning the status of the casualspresidents for the Company coincident with the mergerzThere also were two confidential secretaries, carved over from4Shelton cited Staggs' card as the reason 'recognition was granted.Ryder No one contends that they should be considered in the unit forBettencourt challenged "How can that happen? She was a casual " Shel-purposes of assessing the conduct in issueton answered only that he "didn't have much to do with it " RYDER/P I E. NATIONWIDE601On June 28, representatives of the Company and ofcertain Teamsters locals met in Biloxi, Mississippi, to fur-ther refine the situations at various of the terminals in theSouth.During this meeting, an agreement was reachedwith regard to the Dallas terminal, to be executed July 5,providing among other things that the Company "dove-tail" the eight "regular full-time" employees of Ryderand the eight "regular full-time" employees of PIE "withtheir current seniority dates," and that Staggs "be addedto the regular seniority roster with a seniority date ofApril 8, 1983, and be paid 90% of the contract rate ofpay.Consistent with the agreement just described, Sheltoncalled Bettencourt from Biloxi on June 28, directing thathe add Staggs to the ".regular payroll" and "backdate"the change "to reflect the same date that she signed theunion card," April 8. Bettencourt thereupon instructedhis secretary, Bess Gray, to put Staggs on the regular se-niority roster, and she did so. A consolidated seniorityroster posted June 29 over Bettencourt's signature, to beeffective July 11, included Staggs' name and assigned hera seniority date of "4-08-83."Staggs' conversion to regular status did not follow' theusual practice.Not only was it not initiated by Betten-court, as terminal manager, which was customary, butthe paperwork procedures normal to such an action werenot observed. Indeed, a personnel-change request, statingthat the change had become effective July 11,' was notprepared until October 10.5-Asked the bases for converting office clerical employ-ees from casual to regular status, Bettencourt testified:"Abilitywas the main criteria. We also looked at .. .length of service, as another criteria, but ability beingtops."Asked why Staggs was converted, Bettencourttestified:Ihave no way of really knowing, other than itwould offset the original wording of the changewhere a simple majority would rule in the decisionof an office going union or. nonunion.6Bettencourt previously had been told by his superiorsthat there would be a "freeze" on hiring-a term includ-ing conversions from casual to regular status-during thependency of the merger. He, nevertheless, submitted re-quests or about May 2 that three casuals, but not Staggs,be converted. The requests were denied.The office clerical regulars-at Ryder's Dallas terminalreceived official notification ' of their postmerger unionstatus from Tom Jones, a Ryder regional manager,during an employee- meeting June 28. Bettencourt testi-fied that word was delayed until then because he andJones had been "trying to find out if there was any alter-native," and it had not been "confirmed that there wasnothing else that could be done" until then.In the immediate aftermath of the June 28 meeting,one of the affected Ryder employees, Patricia Kuehl, in-5Thisdocument was initiated by` Bettencourt's successor, once re-moved,as terminal manager,Tommy Laughlin Bettencourt managed thepostmerger terminal until about August 158 Shelton did not'testifyNor did anyone else about'the decision toconvert Staggs'stigated telephone conversations about the situation withEarl Hunsinger, then with Ryder and now a vice presi-dent with-the Company, and with Leo Suggs. Both con-ceded to her that Staggs' status- as a casual was notknown to those at the change-of-operations meetingwhen it was agreed,' based on her card, to recognize theUnion.Keuhl responded, on hearing this from Hun-singer: "Then, you're telling me because of your igno-rance our office had to - suffer and become a unionoffice."Hunsingerreplied that he was "sorry to say thatis correct," but that it was "a closed matter."-Hunsinger acknowledged, in his testimony: "Yes, werecognize the fact that [it] wasn't a legitimate card... " To like effect, Bettencourt testified that Staggs'card "should not have been accepted because she wasnot a regular employee at that time; she was a casual."B. ConclusionsIt is concluded that the Company violated Section8(a)(1) and (2) by recognizing and then entering into alabor agreement with the Union as concerns the officeclerical employees at its Dallas terminal, and that theUnion violated Section 8(b)(1)(A) by its part in those de-velopments. It is, further concluded, however, that theCompany did not discriminate against its employees inviolation of Section 8(a)(3) by entering into the agree-ment, inasmuch as the agreement did not have a union-security provision;7 and, by thesame reasoning,that theUnion did not thereby cause the Company to discrimi-nate as contemplated by Section 8(b)(2).That the Company and the Union violated the Act asstated derives from the underlying conclusion that theUnion never possessed the requisite valid majority in anappropriate unit of the Company's office clerical employ-ees at any relevant time.8 More particularly, if the par-tiesmeantto confine the unit to the regular office cleri-cal employees, as seems to have been the case, their reli-ance on the card of a casual, Staggs, to tip the balancewas improper. Without that card, of course, the Unionhad the support of less than a majority of the regulars-9out of 18-when recognition was accorded in early May.And, if the parties intended that the unit embrace casualsas well as regulars, as appears altogether unlikely despitethe dependence on Staggs' card, the Union's support rel-ative to the whole was yet less substantial.That Staggswas made aregular beforeimplementationof the merger did not cure the situation, or render it un-derserving of remedial sanction. The belated acquisitionof a majority is of no saving consequence if the earlierrecognitionwas unlawful.9Moreover, Staggs' conver-7E g.,Hudson Berlind Corp,203 NLRB 421, 423 (1973)8Neither Respondent contends that the unrepresented Ryder-officeclericalswere an accretion to the PIE unit,entitlingthe Unionto recog-nition as a matter of law.It is evident that the postmerger comminglingof office clerical employees came about through the establishment of anew operation `ather than by any process of accretion Cf HudsonBer-hnd Corp,203 NLRB 421, 422 (1973),General Electric Co,170 NLRB1272, 1273 (1968) Additionally, as stated inHudson Berlind Corp,203NLRB at 422 "An-accretion is found wherea relatively smallrelated op-eration is included in or added to the coverage of a collective-bargainingunit involvinga largergroup of employees "(Emphasis added) -9GarmentWorkers Union (Bernhard-Altmann Texas Corp) v NLRB,366 U S 731, 736 (1961) 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion plainly was contrived to lend, colorable legitimacyand corner-cutting procedures attending it, Shelton's in-struction to Bettencourt to backdate the action to corre-spond with'. the date on Staggs' union cardin keepingwith the June28 Biloxi agreementbetween the Companyand the Union, and - the Company's failure to similarlyconvert three others at Bettencourt's behest, none ofwhom ' had signed cards, during the pendency of. theemerger's implementation.-Nor is it exonerative-supposingbut not finding suchto have been ^ the case-that representatives of both theCompany and the .Union:-truly believed Staggs to havebeen a regular when recognition was-extended: As theSupreme Court has stated:-,-To countenance such an excuse would place in per-missibly careless employer and union hands the'power to completely frustrate employee realizationof the premise of the' Act-that its prohibitions willgo-far to'assure freedom' of 'choice and majority rulein employee 'selection of ` representative.We findnothing- in the' "statutorylanguage''prescribingscienteras an element-of the' unfair labor practices8(a)(2)As employer .support of 'aminorityunion...More need not be shown; for, even ifmistakenly, the, employees' rights have been invad-ed. It follows that, prohibited conduct cannot be,ex-cused by a showing of good faith.' o -- ,CONCLUSIONS OF LAW1..The Company .violated Section,8(a)(1).and(2) of thetive-bargaining representative of the' office,clerical - em-ployees, ;some, or all, at,its -Dallas terminal-to-be, and byployees, effective as of July 1,, 1983._:-2.The Union, violated Section 8(b)(1)(A), of. the Act byacceptingI -recognition, and then .entering _into the. laborI greement.3.The Company did not violate Section 8(a)(3) andthe Union did-not ,violate Section. 8(b)(2) as alleged.,On these findings of fact and conclusions of law andon the entire record,I issue thefollowing recommend-edrtORDER.A.Respondent 'Ryder/P.I.E.' * Nationwide;Dallas,Texas,its officers;agents, successors,and'assigns;'shall '1.Cease and desist from-(a)Recognizing TeamstersLocal 745;affiliatedwithInternational.,BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,(Teamsters10Garment Workers' Union (Bernhard-Altmann Texas Corp.) v. NLRB,366 U S 731, 738-739 (1961)11All outstanding motions inconsistent with this recommended Orderare denied If no exceptions are filed as provided by Sec 102 46 of theBoard's -Rules and Regulations,the findings,conclusions, and recom-mended Order shall, as providedin Sec102 48 ofthe Rules,be adoptedby the Board and all objections to them shall be deemed waived-for allpurposesLocal 745) as the collective-bargaining. representative ofthe office clerical,employees at its Dallas terminal unlessand until Teamsters Local 745 has been certified by theNational Labor Relations Board as the exclusive bargain-ing representative of those employees.(b)Giving force or effect to the agreement withTeamsters Local 745 that went into effect as of July 11,1983, or to any renewal, extension, modification, or sup-plement of or.to that agreement. r 2-(c)Assisting Teamsters Local 745 in any other mannerto become the representative of the office clerical em-ployees at its Dallas terminal.(d) In any other manner interfering with, - restraining,or, coercing employees in the exercise of the rights guar=anteed them by Section 7 of the Act.2.Take this affirmative action, necessary to effectuatethe policiesof the Act.(a)Withdraw and withhold all recognition from Team-sterstive of the office clerical employees at its Dallas terminalunless and until Teamsters Local 745 shall have beenduly certified by the National. Labor Relations Board asthe exclusive representative of those employees.(b) To any extent that the terms and conditions of em-ployment prescribed by the aforesaid agreement withTeamsters Local 7,45, or by any renewal, extension,modification, or supplement, of or to that agreement,were and/or are -less advantageous to. its employees thanthose they enjoyed .to July .11, 1983, reinstate those, pre-vious terms and conditions..(c) Jointly and -severally with. Teamsters Local 745make.its employees whole for any loss of earnings-andbenefits; occasioned by-application of the aforesaid agree-sion,modification, or- supplement of or to that agree-ment, -with interest 'on lost earnings. 113,, ,..-,(d) Preserve' and, - on request, make available to 'theBoard or'its agents for examiriation'and:copying, all pay-roll -records,' social security payment records, timecards,essary to analyze the- amount of backpay due under theterms of thisOrder..-'`(e) Post at its terminal- in- Dallas, Texas; 'copies of theattached notice marked "Appendix." 14 Copies of thenotice, on forms provided by.the Regional Director-forRegion 16, after being signed by 'the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous, places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall-betaken by-,the Respondent to ensure12 Exceptas otherwiseprovided.m'this recommended'Order, however,nothingihereinshall ,be construed-as reiuinngthe Company to departfromterms and conditionsof employment now in effect. '13 Interestshall be computedin accordancewithFlorida Steel Corp,' ` ` t-- 1 14 If,thii Order is enforced by: a Judgment of a Umted'Siates Court ofAppeals, the words in the noticereading"Posted by Order of the Na-tional LaborRelations Board"shall read"Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board " RYDER/P.I E NATIONWIDEthat the notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.B.RespondentTeamstersLocal 745, its officers,agents, and representatives, shall1.Cease and desist from(a)Acting as the collective-bargaining representativeof the office-clerical employees at the Dallas terminal of -Ryder/P I.E. Nationwide unless and until certified bythe National Labor Relations Board as the exclusive bar-gaining representative of those employees.'Ryder/P I.E. Nationwide that went into effect as of July11, 1983, or to any renewal, extension, modification, orsupplement of or to that agreement.(c) In any like or related manner restraining or-coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take this affirmative action, to effectuate the poli-cies of the Act.(a) Jointly and severally with Ryder/P.I.E. Nation-wide,make that employer's employees whole for anyloss of earnings and benefits occasioned by application ofthe aforesaid agreement with Ryder/P.I.E. Nationwide;or any renewal, extension,` modification, or supplementof or to that agreement, with interest on lost'earnings.I5(b) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix."16 Copies 'ofthe notice, on forms provided by the-Regional DirectorforRegion 16, after being signed by the Respondent'sauthorized representative,' shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days' in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken ;by the Respondent toensure that the notices are not altered, defaced, or cov-1..-, .(c).Notify the-Regional Director,in writing within 20,days from the date of this Order.: what steps the Re-spondent has taken to, comply. .IT IS FURTHER ORDERED that the complaint be dis-missed as concerns those allegations found to be. withoutmerit..-`T i l,._.a-t.1'1NOTICE''To EMPLOYEES , '4POSTED BY ORDER OF THE _, _ _-NATIONAL-LABOR RELATIONS BOARD!-).An =Agency' of the United States Government=The National Labor Relations Board has found; that weviolated the -.National. Labor Relations r Act and ,has or-dered us to post and abide by this notice. 'Section 7 of the Act gives employees these rights.603To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT recognize Teamsters Local 745, affili-ated.with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Teamsters Local 745) as the collective-bargaining repre-sentative of the office-clencal employees at our Dallasterminal unless and until Teamsters Local 745 has beencertified by the National Labor Relations Board as theexclusive bargaining representative of those employees.WE WILL NOT give force or effect to the agreementwith Teamsters Local 745 that went into effect as of July11, 1983, or to any renewal, extension, modification, orsupplement of or to that agreement.WE WILL NOT assist Teamsters Local 745 in any othermanner to become the representative of the office-clen-cal employees at our Dallas terminal.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL withdraw and withhold all recognition fromTeamsters Local 745 as the collective-bargaining repre-sentative, of the office-clerical employees in 'our Dallasterminal unless and until Teamsters Local 745 shall havebeen duly"' certified by the National Labor RelationsBoard as the exclusive representative of those employees.WE WILL, to any extent that the terms and conditionsof , employment prescribed by' the aforesaid agreementwith 'Teamsters Local 745, or by any renewal extension,modification; or supplement of or to that agreement,were and/or are less advantageous to our employeesthan those they enjoyed to July 11, 1983, reinstate-thoseprevious terms and conditions.WE WILL, jointly and severally with Teamsters Local745, make our employees whole for any loss of earningsand benefits occasioned by application of the aforesaidagreement with Teamsters Local 745, or any renewal,extension,modification,or supplement of or to thatagreement, with interest on lost earnings. _.RYDER/P.I.E. NATIONWIDE